UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 31, 2016 PDF SOLUTIONS, INC. (Exact name of registrant as specified in its charter) 000-31311 (Commission File Number) Delaware 25-1701361 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) West San Carlos Street, Suite 10 00 San Jose, CA 95110 (Address of principal executive offices, with zip code) (408) 280-7900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 5.07. Submission of Matters to a Vote of Security Holders Item 9.01 Financial Statements and Exhibits (d) Exhibits SIGNATURES Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 31, 2016, at the 2016 Annual Meeting of the Stockholders of PDF Solutions, Inc. (the “Company”), the stockholders of the Company approved the Third Amended and Restated 2011 Stock Incentive Plan (the “Third Amended 2011 Plan”), effective as of such date, which increased the number of shares reserved for issuance under the Third Amended 2011 Plan by 1,250,000 shares. A description of the material terms of the Third Amended 2011 Plan is set forth under the heading “Proposal 3 –Approval of the Third Amended and Restated 2011 Stock Incentive Plan” in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 13, 2016 (the “Proxy Statement”), which description is hereby incorporated by reference. The foregoing summary is qualified in its entirety by reference to the full text of the Third Amended 2011 Plan, a copy of which is filed as Appendix A to the Company’s Proxy Statement and incorporated by reference herein. Item 5.07. Submission of Matters to a Vote of Security Holders. On May 31, 2016 at the 2016 Annual Meeting of Stockholders, the stockholders of the Company elected each of the director nominees and approved each of the proposals noted below. The final results for the votes regarding each proposal are set forth below. The proposals are described in detail in the Company’s Proxy Statement, dated April 13, 2016. Proposal No. 1 Election of Class III Director: NOMINEE FOR CLASS III DIRECTOR FOR WITHHELD BROKER NON-VOTES John K. Kibarian Proposal No. 2 R atification of the appointment of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm for the Company or the fiscal year ending December 31, 2016: FOR AGAINST ABSTAIN 0 Proposal No. 3 Approval, of the Company’s Third Amended and Restated 2011 Stock Incentive Plan to increase the number of authorized shares under such plan : FOR AGAINST ABSTAIN BROKER NON-VOTES Proposal No. 4 Approval, by non-binding vote, of the 2015 compensation awarded to Named Executive Officers: FOR AGAINST ABSTAIN BROKER NON-VOTES Item 9.01. Financial Statements and Exhibits (d) Exhibits 10.20. PDF Solutions, Inc.’s Third Amended and Restated 2011 Stock Incentive Plan, filed as Appendix A to the Company’s Proxy Statement filed on April 13, 2016, and incorporated herein by reference.† † Management contract or compensatory plan arrangement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PDF SOLUTIONS, INC. (Registrant) By: /s/Gregory C. Walker Gregory C. Walker Vice President, Finance and Chief Financial Officer Dated: June 2, 2016
